Citation Nr: 0601427	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  98-13 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for migraine, tension, and concussion mixed 
headaches.  

2.  Entitlement to an initial evaluation greater than 20 
percent for cervical spine traumatic arthritis with disc 
disease and bilateral radiculopathy, status post fusion.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee traumatic arthritis with 
chondromalacia and meniscus tear repair. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a hiatal hernia with duodenitis and 
irritable bowel syndrome.  

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a decision, the RO granted service 
connection for the disabilities listed on the title page 
above, and denied service connection for hypertension, left 
hip pain and scars secondary to cervical spinal fusion and 
right index and middle finger disabilities.  The appellant 
filed an appeal only with respect to the evaluations assigned 
for the service-connected disabilities.  

As the veteran has perfected appeals as to the initial 
ratings assigned for the service-connected disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In May 2000, the veteran testified at a hearing at the RO.  A 
transcript of the proceeding is of record.  

In May 2003, the RO assigned a 20 percent evaluation for the 
veteran's cervical spine disability.  The evaluation was made 
effective as of the original date for the grant of service 
connection in October 1, 1997.  

In addition, in May 2003, the RO granted service connection 
for right knee instability.  The veteran has not filed an 
appeal with respect to that determination.  As such, that 
issue is not the subject of the Board's jurisdiction on 
appeal.  

In May 2004, the veteran's claims folder was transferred to 
the Pittsburgh, Pennsylvania RO in view of the veteran's 
moving to Europe.  

Finally, it should be noted, that while the veteran initially 
requested a videoconference hearing before a Veterans Law 
Judge in connection with his claims, in a September 2004 
Report of Contact with the RO, the veteran withdrew the 
request and requested that his claims folder be forwarded to 
the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted in 
these matters prior to entry of an informed decision.  In 
this respect, a review of the record reveals that the veteran 
receives VA medical treatment for his service-connected 
disabilities.  While there are numerous VA treatment records 
associated with the claims folder, the most recent ones are 
dated in June 2003, and are almost 2 1/2 years old.  The 
veteran indicated in subsequent correspondence that he 
continues to receive VA treatment for his disabilities.  

Further complicating the matter is that fact that due to a 
recent address change, some, if not all more recent treatment 
has taken place outside of the continental United States.  It 
is unclear whether there has been additional treatment since 
leaving the country, but this matter must be clarified prior 
to entry of a decision.  

Accordingly, the Board is not in a position to adequately 
assess the current severity of the veteran's disabilities 
absent any current treatment records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v.  West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).  

In addition, the veteran indicated in a May 2004 statement 
that there were outstanding private treatment records 
pertaining to his claims.  However, no attempt has been made 
to assist the veteran in obtaining the identified records.  

Accordingly, these matters are REMANDED to the RO, 
via the AMC, for the following development:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding VA and 
private records of pertinent medical 
treatment for his cervical spine, right 
knee, headache, hiatal hernia and 
hemorrhoid disabilities.  In addition, 
the RO should request that the veteran 
provided authorization to obtain records 
from the Anchorage Endoscopy Center.  If 
the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.  

2.  After completing the requested 
actions, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence (to include all that 
added to the claims file since the RO 
certified the appeal to the Board) and 
legal authority.  If it is determined 
that additional examination is needed to 
assess current impairment such 
examination should be scheduled in 
accordance with applicable procedures.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

